MeN Case P20-crO0027 FSK-MIN Bdaltiént 3” Fr64 0376/20 Page 1'f 2"PagéIb# 4

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

FILED
FEB 0 6 2020

U.S. DISTRICT COURT-Wy
CLARKSBURG, wy 26301

 

United States of America

 

 
  
 

 

 

 

Plaintiff(s),
v. ie TEE No:_/ ‘Lom spo
Reta Mays
Defendant(s).

APPLICATION FOR ADMISSION PRO HAC VICE

I verify that I have fully complied with Local Rule of General Practice and Procedure 83.02 as
it relates to admission to practice pro hac vice.

 

 

 

David FP. Hoose Reta Mays ( Defendant)
Applicant's Name Representing (Party Name)
Sasson, Tumbull, Ryan & Hoose 100 Main Strest, Northampton, MA 01060
Name of Applicant’s Firm Applicant’s Office Address
413,586,4800 413,582.6419
Applicant’s Office Telephone Number Applicant’s Office Fax Number
dhoose@strhlaw.com

 

Applicant's Email Address

Bar number where admitted, with name, address, and telephone of State Bars where admitted:
Bar # and State:

Massachugetts, admitted Decamber 19, 1979 #239400

United States Supreme Court, First Clreult Court of Appeals, United States District Courts for MA, GT, NBNY, EDMI, AZ. .
WODNY, EDNY, Ri pro has vice.

List all matters before West Virginia tribunals or judicial bodies in which the applicant is or has been
involved in the preceding twenty-four (24) months:

None

 

 

PROVIDE ATTACHMENT WITH ADDITIONAL INFORMATION IF NECESSARY
tweet ny Ub 2-a bs Us 5 E-bay
VIE A, IAS AUB FHS MNS BSED REnt SURHBE BBIb0/20_Pagd PBF 2 BAYSIDE: 5

Chit Sadhioe ERO ea RLM tribunals or judicial bodies in whichmny member of applicant's firm,
parinership or corporation is or has been involved in the preceding twenty-four (24) months:

Nona

 

 

 

PROVIDE ATTACHMENT WITH ADDITIONAL INFORMATION IF NECESSARY

I understand that admission to practice pro hae vice will result in my registration in the Case
Management/Electronic Case Filing system. By this registration, I agree to abide bythe requirements
set forth in the Federal Rules Federal Statutes and the Local Rules, Adninistrative Orders, procedures
and policies of the United States District Court for the Northern District of West Virginia. (See
hitps//racerweb.wvnd uscourt.gov for further information).

I understand that attomeys admitted pro hac vice will have privileges to view official docket
sheets and documents assaciated with cases and query case reports for cases on the CM/ECF system
using the Court-assignedread only login and password, and that I mist submital! filings clectronically
through local counsel. Registration constitutes my consent to service by electronic means pursuant
to the Federal Rules.

I certify that I have:

1) Submitted with this application therequisite fee of two-Hundred Dollars ($200.00) payable

to the Clerk of the Court of the United States District Court for the Northern District of West

Virginia, and

2) Paid to the West Virginia State Bar the West Virginia State Bar pro hac vice fee pursuant

to Rule 8.0 of the Rules of Admission for the West Virginia State Bar.

I certify that the foregoing application is true and correct. {hereby representthatlam a
member in goad standing with the bar of every jurisdiction in which I am admitted and my privileges
to practice law and my membership in any bar association have never been amended, modified,
suspended, revoked or otherwise limited irany way in any court, district, state, commonwealth or other
Jurisdiction. | also certifythat I havenever been convicted of a felony, I agree to complywith all laws,
rules, and regulations of the United States Courts where applicable,

Ifunable to make the above representation, please attach an explanation.

acta ty

 

 

 

 

Bilan Kombrath To
Name of Responsible Local Attorney “~~ Sigtefure.6f Applicant
“904,622,3823 Fedaral Public Dafender
Office Local Attorney Telephone Number Name of Responsible Attorney’s Firm
Brian_Kornbrath@fd.org 230 W, Pike St. Suite 360, Clarksburg, WV 2aa04
Responsible Attorney’s Email Address Responsible Attorney's Office Address

Pursuant to Local Rule of General Practice and Proc edure 83.02, I have read the foregoing
application and, by my endorsement hereon, agree to be a responsible local atiorneyn the above-styled
matter. I certify that1 am an active member in good standing of the West Virginia Bar and that I
Maintain an actual office in West Virginia from which I practice law ona dailybasis. 1 hereby verify
that the attorney moving for pro hae vice admission is a member of the bar or bars listed on page | of
this application.

faeT KA

Signature of Responsible Local Attorney
